15 N.Y.3d 940 (2010)
940 N.E.2d 918
915 N.Y.S.2d 213
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
KENNETH STEPTER, Appellant.
No. 235 SSM 59.
Court of Appeals of New York.
Decided December 16, 2010.
*941 Center for Appellate Litigation, New York City (Abigail Everett and Robert S. Dean of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York City (Allen J. Vickey of counsel), for respondent.
Michael A. Cardozo, Corporation Counsel, New York City (Julie Steiner of counsel), for City of New York, intervenor-respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Because the People have conceded that defendant has no obligation to register as a gun offender pursuant to New York City's Gun Offender Registration Act (GORA) based upon the crime for which he was convicted, defendant's claim that he cannot be required to register is moot. In any event, a challenge to gun offender registration under GORA cannot be raised on direct appeal from a judgment of conviction and sentence (see People v Smith, 15 NY3d 669 [2010] [decided today]).
Defendant's remaining argument is unpreserved for our review (see People v Rosen, 96 NY2d 329, 335 [2001]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.